DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Yang [US Pub# 2016/0305516].

Regarding claims:1-3, 8: Yang discloses a drive train linkage (see fig 6) comprising: a drive arm (200) having a drive arm body defining a drive arm pivot axis, where the drive arm body is a rigid member; a driven arm (3) having a driven arm body defining a driven arm pivot axis, where the driven arm (3) body is a rigid member; at least one first coupling member (4) extending between and being rotatably coupled to each of the drive arm ( 200) and driven arm (3) and at least one second coupling member (3) extending between and being rotatably coupled to each of the drive arm (200) and driven arm (3) so that forces exerted on both the drive arm and driven arm by the at least one second coupling member (4) oppose forces exerted on both the drive arm and the driven arm by the at least one first coupling member; where the at least one first coupling member (3) 
wherein the substantially zero mechanical deadband coupling is thermally stable ( the coupling assembly in Yang is thermally stable In the ambient operating temperature otherwise will not function).

wherein the at least one first coupling member (4) is substantially parallel with the at least one second coupling member (4) so that the drive arm (100) and the driven arm (3) rotate in a same direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10-11, 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang [US Pub# 2016/0305516] in view of Spitzer [US Pat # 7,584,621].

Regarding claims 10-11, 13-18: Yang discloses a drive train linkage comprising: a drive arm (200) having a drive arm (4) body defining a drive arm pivot axis, where the drive arm (200) body is a rigid member;
a driven arm (3) having a driven arm body defining a driven arm pivot axis, the driven arm body is a rigid member and the drive arm pivot axis and the driven arm pivot axis defining define a longitudinal axis of the drive train linkage; and a coupling system having but two coupling members, each of the but two coupling members (4, 4) extending between and being coupled to both the drive arm and driven arm so that forces exerted on each of the drive arm and driven arm (3) by the at least one second coupling member oppose forces exerted on each the drive arm (200) and the driven arm by the at least one first coupling member (4), where the but two coupling members form a substantially zero mechanical deadband coupling between the drive arm (100) and the driven arm (3).
wherein a first coupling member (4) of the but two coupling members is disposed on one side of the longitudinal axis and a second coupling member (4) of the but two coupling members is disposed on another side of the longitudinal axis so that the drive arm (100) and the driven arm (3) rotate in a same direction.
wherein the but two coupling members (4,4) are disposed in a common plane.
wherein the but two coupling members include a first coupling member and a second coupling member (4, 4), and a center-to-center coupling distance of the first coupling member and the second coupling member (4, 4) to the drive arm is greater than another center-to-center coupling distance of the first coupling member and the second coupling member to the driven arm (3).
wherein the but two coupling members include a first coupling member and a second coupling member (4, 4), and a center-to-center coupling distance of the first coupling member and the 
wherein the but two coupling members include a first coupling member and a second coupling member (4, 4), and a center-to-center coupling distance of the first coupling member and the second coupling member (4, 4) to the drive arm is substantially the same as another center-to-center coupling distance of the first coupling member and the second coupling member (4, 4) to the driven arm (3).
the drive arm includes a first drive coupling member (4) disposed about the drive arm pivot axis, the first drive coupling member (4) being configured to couple the drive arm to a torque source.
wherein the driven arm (200) includes a second drive coupling member (4) disposed about the driven arm pivot axis, the second drive coupling member (4) being configured to couple the driven arm to a torque receiver.

Regarding claims 4-6: Yang does not explicitly disclose that the coupling member is configured to preload the substantially zero mechanical deadband coupling between the drive arm and the driven arm. One or more of the at least one first coupling member and the at least one second coupling member comprise a tensioning system. However, Spitzer teaches the coupling member is configured to preload the substantially zero mechanical deadband coupling between the drive arm and the driven arm. One or more of the at least one first coupling member and the at least one second coupling member comprise a tensioning system (the coupling members 40 are provided with adjustable nut and the spindle 76 provide preload at extension and tension at retraction).


    PNG
    media_image1.png
    716
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    676
    493
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658